Citation Nr: 0806991	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for PTSD.

2.  Entitlement to an effective date earlier than November 8, 
2002, for the award of service connection for bilateral 
carpal tunnel syndrome and left ulnar neuropathy.

3.  Entitlement to an increased rating for diabetes mellitus 
type II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO which 
granted service connection for PTSD with a 30 percent 
disability rating; from an October 2004 decision by the RO 
which denied a rating higher than 20 percent for diabetes 
mellitus type II; and a January 2005 decision by the RO which 
granted service connection for bilateral carpal tunnel 
syndrome with a disability rating of 20 percent, and service 
connection for left ulna neuropathy with a disability rating 
of 10 percent, both effective from November 8, 2002.

The veteran testified at a hearings held at the RO during 
June 2003 and March 2006 before a Decision Review Officer 
(DRO).

(The decision below addresses the claims for a higher initial 
rating for PTSD, and for an earlier effective date for the 
award of service connection for bilateral carpal tunnel 
syndrome and for left ulnar neuropathy.  Consideration of the 
claim for an increased rating for diabetes mellitus is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's PTSD is as likely as not manifested by 
total occupational and social impairment.

2.  Claims of service connection for bilateral carpal tunnel 
syndrome and left ulnar neuropathy were first received on 
November 8, 2002.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for the award of an effective date prior to 
November 8, 2002, for the grant of service connection for 
bilateral carpal tunnel syndrome and left ulnar neuropathy, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

PTSD:  Because, as further discussed below, the Board is 
granting the veteran's appeal for a 100 percent initial 
disability rating for PTSD, there is no need to engage in any 
analysis with respect to whether the requirements of the VCAA 
have been satisfied.  That matter is moot.

Bilateral Carpal Tunnel Syndrome and Left Ulnar Neuropathy:  
In connection with the veteran's initial claims of service 
connection for bilateral carpal tunnel syndrome and left 
ulnar neuropathy, a VCAA notice letter was sent in July 2003, 
prior to the RO's January 2005 decision.  That letter 
informed the veteran of the evidence necessary to establish 
direct service connection and service connection secondary to 
diabetes.  He was notified of his and VA's respective duties 
for obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any medical reports that he had.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if an increased rating or service 
connection was established; however, the matter of the proper 
effective date is a "downstream" issue, i.e., an issue 
relating to the claims but arising after the beginning of the 
claims process.  With regard to that issue, VA has taken the 
proper action in accordance with 38 U.S.C.A. § 5104.  Under 
the circumstances, the Board finds that the notice was 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled with regard to the claims of service 
connection for bilateral carpal tunnel syndrome and left 
ulnar neuropathy.  The veteran's service medical records have 
been obtained, as have the records of his private treatment 
and VA treatment.  He was afforded a VA examination relating 
to his claims of service connection for bilateral carpal 
tunnel syndrome and left ulnar neuropathy during September 
2004.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claims

A.  Initial Rating Over 70 Percent for PTSD

By a December 2003 decision, the RO granted service 
connection for PTSD with a 30 percent disability rating, 
effective from November 30, 1999, the date the veteran's 
claim was received.  Pursuant to the veteran's appeal for a 
higher initial rating, the RO granted a 70 percent increased 
initial rating in May 2004, effective from November 30, 1999.  
The veteran seeks an initial evaluation in excess of 70 
percent for his service-connected PTSD.  He contends that the 
PTSD symptoms that he experiences warrant a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2007).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  A 70 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2007).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2007).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that, with the benefit of the doubt given to the 
veteran, the assignment of a 100 percent rating for PTSD is 
warranted.

Review of the record indicates that the veteran first sought 
private treatment for PTSD from Dr. E.M.T., a PhD 
psychologist, from September 1999 to May 2001.  The veteran 
reported that he had worked for 20 years for United Way, but 
lost his job due to a claim of sexual harassment against him.  
He was currently on probation for an embezzlement charge, and 
was working for a temporary agency doing clerking work.  In 
November 1999 he started working for Meijer's stores as a 
stock person/clerk. During February 2000 the veteran was 
stopped for speeding and he did not have a license; his 
wife's car was confiscated.  During October 2000 he became a 
team leader at the Meijer's gas station.  Dr. E.M.T. observed 
that the veteran was distressed when discussing recollections 
from Vietnam, and he was having difficulty with sleep and 
problems focusing and completing tasks in a timely fashion.  
He was also trying not to go back to old habits such as 
drinking and isolation.

In a May 2001 report, Dr. E.M.T.'s diagnosis was made 
utilizing The American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria.  
The DSM-IV Axis I (clinical disorders and other conditions 
that may be a focus of clinical attention) diagnosis was (1) 
severe, chronic delayed PTSD with depression.  The Axis III 
(general medical conditions) diagnosis was shrapnel in 
buttocks.  The Axis IV (psychosocial and environmental 
problems) diagnosis was underemployment, financial 
difficulties, and marital stress.  In Axis V (global 
assessment of functioning), the veteran was given a current 
GAF score of 48.  She commented that the veteran continued to 
have difficulty getting along with figures of authority and 
co-workers; much of the counseling had involved vocational 
and marital issues.  

In a June 2001 letter, a PhD psychologist from the local Vet 
Center, Dr. L.H.H., wrote a letter in support of the 
veteran's claim of service connection for PTSD.  She noted 
that the veteran's symptoms included nightmares about combat 
trauma about one to two times per week; intrusive memories of 
Vietnam accompanied by intense physiological and 
psychological distress several times per week; flashbacks to 
experiences in Vietnam, most recently last week; inability to 
remember aspects of his Vietnam experiences; general memory 
problems; avoidance of talking about Vietnam; avoidance of 
things that remind him of the military, for example, he got 
angry at his wife for buying their son an army outfit; 
avoidance of contact with guns, fireworks, loud noises, and 
helicopters; intense physiological and psychological 
reactions when he cannot avoid such cues; anger problems and 
outbursts that make him fear he could hurt someone; 
suspiciousness and distrust of others, especially bosses; 
feeling of need to always be on guard for threat to his 
person; exaggerated startle response; belief that he will not 
live a long life; and distrust of government.  

Dr. L.H.H. noted that the veteran's symptoms had affected his 
life in a very negative way.  He reported that he had dealt 
with his psychological distress in the past by drinking and 
using illegal drugs.  He had been jailed five times for DUIs, 
and once was jailed for a verbal altercation with his wife.  
He had received treatment for substance abuse in 1984 and 
1994, and he had stopped abusing substances in 1994 but still 
had a suspended license.  He reported that his PTSD symptoms 
had impaired his ability to work; from 1969 to 1976 he had 
six different jobs that he said he quit because he could not 
handle the stress.  In 1978 he started working for United Way 
as Director of Information and Referral, but was fired in 
1998.  The veteran felt that his boss had a personal vendetta 
against him and framed him on a charge of stealing computer 
discs.  He had been employed at Meijer for the past 18 
months.  He reported that his 29 year marriage had frequently 
been stormy; he had been violent with his wife and yelled at 
his children when they were young.  He and his wife had been 
separated at least four times.

Dr. L.H.H. opined that the veteran's substance abuse was his 
way of coping with his symptoms of PTSD and that the 
substance abuse and PTSD symptoms had diminished his career 
potential and caused major distress in family and work 
relationships.  Her DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was PTSD and polysubstance dependence in remission.  
The Axis IV (psychosocial and environmental problems) 
diagnosis was chronic psychological problems and guilt about 
past behavior.  In Axis V (global assessment of functioning), 
the veteran was given a current GAF score of 55. 

The veteran was hospitalized for treatment of his PTSD at the 
Chicago VAMC for more than a month from January 14, 2002 to 
February 16, 2002.  His primary complaint on admission was of 
nightmares and anxiety.  He reported that since leaving 
Vietnam in 1966 he experienced nightmares, anxiety, 
depression, mood swings, loneliness, guilt, becoming easily 
angered, problems relating to others, and social isolation.  
He denied any suicidal ideation, stating the last time had 
been several years ago.  The examiner noted that on admission 
the veteran was alert, oriented, cooperative, and had good 
personal care.  His affect was anxious.  He was not 
psychotic, and he was not suicidal or homicidal.  On 
admission, the DSM-IV Axis I (clinical disorders and other 
conditions that may be a focus of clinical attention) 
diagnosis was PTSD with depression.  The Axis III (general 
medical conditions) diagnosis was diabetes mellitus, 
recurrent furuncles, substernal goiter, and status post 
vascular graft infection right femoral artery.  The Axis IV 
(psychosocial and environmental problems) diagnosis was 
problems related to the social environment and financial 
problems.  In Axis V (global assessment of functioning), the 
veteran was given a current GAF score of 30.  On discharge 
from the hospital, the report noted that the veteran was 
stable with no significant depression, no evidence of 
psychosis, and he was not considered to be suicidal or 
homicidal.  No GAF score was provided.

In a supplemental June 2003 letter, Dr. L.H.H. of the Vet 
Center noted that the veteran continued to exhibit PTSD 
symptoms, and remained impaired occupationally.  He had 
frequent confrontations with management at Meijers, and he 
had difficulty handling problem customers.  He reported that 
his primary problem at work was managing his anger and taking 
direction from authority figures.  In her opinion, he 
remained underemployed.  She diagnosed the veteran with PTSD 
with a GAF score of 50.

At a September 2003 examination, a VA psychiatrist observed 
that the veteran had experienced intense fear, helplessness, 
or horror due to traumatic events he experienced in Vietnam.  
He had recurrent and intrusive distressing recollections and 
recurrent distressing dreams of these events.  At times he 
felt as if the traumatic event was recurring.  The episodes 
became more severe when he was intoxicated.  There was 
intense psychological distress and physiologic reactivity on 
exposure to internal or external cues that symbolized or 
resembled aspects of the traumatic event.  There was a 
markedly diminished interest or participation in significant 
activities, a restricted range of affect, and a sense of 
foreshortened future.  There were symptoms of increased 
arousal with difficulty falling or staying asleep, 
irritability or outbursts of anger, hypervigilence and 
exaggerated startle response.  The psychiatrist noted that 
these symptoms had been present on a chronic basis for many 
years, but had been suppressed when he had been drinking 
heavily.  The psychiatrist's DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was chronic PTSD and alcohol 
abuse and dependence in remission.  The Axis III (general 
medical conditions) diagnosis was diabetes mellitus, 
peripheral vascular disease, and recurrent furuncles 
secondary to shrapnel wounds in the buttocks.  The Axis IV 
(psychosocial and environmental problems) diagnosis was 
problems related to the social environment, i.e. death or 
loss of a friend, discrimination, occupational problems, and 
discord with supervisors and coworkers.  In Axis V (global 
assessment of functioning), the veteran was given a current 
GAF score of 55 for moderately severe difficulty in social 
and occupational functioning.

The veteran was again hospitalized for his PTSD for more than 
a month at the Chicago VAMC, from March 22, 2004 to April 24, 
2004.  On admission, the DSM-IV Axis I (clinical disorders 
and other conditions that may be a focus of clinical 
attention) diagnosis was PTSD.  The Axis III (general medical 
conditions) diagnosis was diabetes mellitus, goiter, 
recurrent furuncles, status post gastrograph right femoral 
artery, and carpel tunnel surgery both hands.  The Axis IV 
(psychosocial and environmental problems) diagnosis was 
problems related to the social environment.  In Axis V 
(global assessment of functioning), the veteran was given a 
current GAF score of 32.  His primary complaints on admission 
were of continued flashbacks and nightmares.  He also 
reported anxiety, difficulty with sleep, night sweats, 
irritability, anger problems, and social avoidance.  Since 
the last admission on February 16, 2002, he had been 
attending individual and group therapy for PTSD at his local 
Vet Center.  The veteran reported no recent suicidal or 
homicidal ideations or plan, and he admitted to past abuse of 
alcohol, cannabis, cocaine, heroin, and speed.  The examining 
psychiatrist noted that the veteran was alert, oriented and 
cooperative with good eye contact, and normal motor behavior.  
His affect was appropriate, and no delusions or 
hallucinations were reported.  On discharge it was noted that 
the veteran was stable with a euthymic mood.  There was no 
evidence of psychosis, and he was not considered to be a 
suicidal or homicidal risk.  The examiner noted that the 
veteran had benefited from the program with improvement in 
his PTSD symptoms, but that he has chronic PTSD symptoms for 
which he would continue outpatient follow-up at his local Vet 
Center.  No GAF score was provided on discharge.

The record further reveals that the veteran was again 
hospitalized for a third time at the Chicago VAMC, from June 
15, 2005 to July 20, 2005.  In a June 22, 2005 summary of his 
hospitalization, on admission the veteran was diagnosed with 
PTSD, traumatic events experienced while in military combat, 
with a GAF score of 35.  The veteran reported that, due to a 
death in the family, and an unusual amount of stress, he was 
experiencing increased PTSD symptoms, i.e., intrusive 
memories, sleep disturbance, nightmares, and flashbacks, 
night sweats, hypervigilence, and social avoidance.  He said 
that he was still hyperventilating.  At discharge, a July 20, 
2005 note showed the DSM-IV Axis I (clinical disorders and 
other conditions that may be a focus of clinical attention) 
diagnosis was PTSD.  The Axis III (general medical 
conditions) diagnosis was diabetes mellitus with neuropathy, 
hypertension, and carpal tunnel syndrome.  The Axis IV 
(psychosocial and environmental problems) diagnosis was that 
the severity of his stressors was 4 on a scale of zero to 6.  
In Axis V (global assessment of functioning), the veteran was 
still given a GAF score of 35 at discharge from this hospital 
course.  The record up to March 28, 2006, showed that the 
veteran continued to participate in outpatient treatment for 
his PTSD.

At the March 2006 hearing, the veteran testified that he felt 
his PTSD symptoms had worsened over the years, and that he 
should have a 100 percent disability rating for his service-
connected PTSD.  He testified that there were times that he 
had to go back to the hospital because it was the only place 
he could get help; that his family had been affected by it 
and he had put his wife through hell since Vietnam; and that 
he did not know why things were happening to him the way they 
did until he obtained professional help.  There were still 
days when he did not go out of the house.  He said that he 
left the Meijer's job on January 24, 2004.  He noted that he 
had been granted individual unemployability as of April 15, 
2004.  He testified that when he was working several times he 
was very frustrated and told to go home.  He often got into 
verbal confrontations with customers who would not turn their 
cars off, or who smoked, while pumping gas.  There was a lot 
of pressure and stress.  Concerning his PTSD, he testified 
that he wished he had never gone to Vietnam.

Under the circumstances, given the totality of the evidence 
and with reasonable doubt resolved in the veteran's favor, it 
is the Board's conclusion that the veteran's disability 
picture more nearly approximates the criteria required for a 
100 percent rating.  The Board acknowledges that the veteran 
is not psychotic, and does not exhibit the symptoms that are 
described in Diagnostic Code 9411 for a 100 percent 
evaluation based on psychotic manifestations, (i.e., gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; or disorientation).  
Nevertheless, the Board finds that the veteran does suffer 
from other multiple chronic and serious PTSD symptoms that 
cause the veteran to suffer total occupational and social 
impairment, such as near continuous symptoms that affect his 
dealings with others, including chronic severe sleep 
disturbance, frequent nightmares, intrusive thoughts, 
irritability with angry outbursts, distress at triggers that 
remind him of past traumatic events, feelings of detachment 
from others, hypervigilence with an easy startle response, 
anxiety and depressive symptoms, and an inability to 
socialize.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 31 to 40 is 
indicative of "some impairment in reality testing or 
communication (e.g. speech at times is illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work. . . . ."  A GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers."  

In the present case, since his claim of service connection 
for PTSD in November 1999, the veteran has been hospitalized 
for treatment three times, and even during periods of 
remission he has continued outpatient treatment at the local 
Vet Center.  His GAF scores on admission each time ranged 
from 30 to 35, and the highest GAF score during remission has 
only been 55.  At the end of the last hospitalization on July 
20, 2005, he was still accorded a GAF score of 35.  The 
evidence, as discussed above, shows that the veteran's PTSD 
is chronic, has lasted for many years before he sought 
professional help in 1999, and has severely affected his 
social and occupational relationships.  Therefore, the Board 
concludes from consideration of all the available evidence, 
that the veteran as likely as not suffers total occupational 
and social impairment due to multiple, chronic, and serious 
PTSD symptoms that are particular to this veteran and his 
unique circumstances.

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for the higher (100 
percent) rating.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial 100 percent rating have been 
met since the time that the veteran was awarded service 
connection in August 1999.  A "staged rating" is not 
warranted.

B.  Earlier Effective Date, Carpal Tunnel Syndrome and Left 
Ulnar Neuropathy

By a January 2005 decision, the RO granted service connection 
for bilateral carpal tunnel syndrome with a 20 percent 
disability rating, and for left ulnar neuropathy, post 
surgical decompression, with a 10 percent disability rating, 
both as secondary to service-connected diabetes mellitus.  
The effective date assigned for each was November 8, 2002, 
the date the veteran's claim was received.  In his April 2005 
notice of disagreement, the veteran contends that the 
effective date should be December 18, 2001, when he was first 
diagnosed with diabetes mellitus (and December 18, 2001 is 
the effective date that was assigned for the veteran's 
service-connected diabetes mellitus).  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  See 38 
C.F.R. § 3.400 (2006).  In the present case, where the 
veteran was awarded service connection on a secondary basis, 
the effective date of the award is the same as though he had 
been awarded service connection on a direct basis, the day 
following separation from active service or date entitlement 
arose if the claim is received within 1 year after separation 
from active duty; otherwise it is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(b)(2) (2007).

In a recent decision, the U.S. Court of Appeals for Veteran's 
Claims (Court) rejected the appellant's contention that the 
effective date assigned for his secondary condition must be 
the same as the effective date for the underlying condition.  
The Court determined that, although 38 C.F.R. § 3.310(a) 
provides that a "secondary condition shall be considered a 
part of the original condition," when secondary service 
connection is thus established this provision does not 
control the assignment of the effective date.  Section 
3.310(a) requires direct and secondarily service-connected 
conditions to be afforded the same treatment for all 
purposes.  See Ross v. Peake, No. 05-2286 (U.S. Vet App. Jan. 
2, 2008).

Therefore, the Board finds that, inasmuch as the veteran's 
claims of service connection for carpal tunnel syndrome and 
left ulnar neuropathy were received on November 8, 2002, the 
criteria for an earlier effective date are not met.


ORDER

An initial evaluation of 100 percent for PTSD is granted.

An effective date prior to November 8, 2002, for the award of 
service connection for carpal tunnel syndrome and left ulnar 
neuropathy is denied.


REMAND

In addition to the VCAA compliance requirements discussed 
above, inasmuch as the veteran has claimed an increased 
rating for his service-connected diabetes mellitus type II, 
additional notice is required under section 5103(a).  Such 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).
In the present case, the Board finds that the elements of the 
Vazquez-Flores test have not been met.  In a September 2004 
VCAA notice letter to the veteran which, in pertinent part, 
purported to relate to his claim of increased rating for 
diabetes mellitus type II, the letter did not identify that 
it was a claim for increased rating, nor did it provide any 
notice of the evidence that would be needed to establish an 
increased rating.  In fact, it did not comply with any of the 
four elements of the Vasquez-Flores test noted above.  
Therefore, a remand is needed in order to provide the veteran 
with notice that complies with all requirements of the VCAA, 
including those required by the recent decision in Vasquez-
Flores, supra.

Accordingly, this case is REMANDED for the following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter relating to his 
claim of increased rating for diabetes 
mellitus type II that complies with the 
recent decisions in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, -- Vet. App. -, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  Ask the 
veteran to identify, and provide releases 
for any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2007).  
The materials obtained, if any, should be 
associated with the claims file.

2.  Thereafter, take adjudicatory action 
on the veteran's claim currently on 
appeal for an increased rating for 
diabetes mellitus type II.  If any 
benefit sought remains denied, issue the 
veteran and his representative a SSOC.
After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


